Citation Nr: 1112528	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for attention deficit disorder.  

2.  Entitlement to service connection for migraines.

3.  Entitlement to an initial evaluation in excess of 10 percent, prior to May 31, 2007, for fibromyalgia, and in excess of 20 percent thereafter.  

4.  Entitlement to an initial evaluation in excess of 0 percent for urticaria.

5.  Entitlement to an initial evaluation in excess of 0 percent for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to June 2005.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Regional Office (RO) in Fargo, North Dakota.  

The Board notes that service connection has been established for sleep apnea, carpal tunnel syndrome of the right wrist and of the left wrist, and bilateral pes cavus.  This represents a full grant of the benefits sought in regard to those claims.  

The Board further notes that service connection for fibromyalgia was granted in an October 2005 rating decision and a 0 percent evaluation was assigned.  In November 2007, the evaluation was increased to 20 percent, from May 31, 2007.  The Board notes that since the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for attention deficit disorder and migraines, and initial evaluations in excess of those assigned by the AOJ for service-connected fibromyalgia, urticaria, and allergic rhinitis.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

In regard to migraines, the November 2006 rating decision notes service treatment records reference migraine in August 2004, and a September 1992 report notes, in pertinent part, as follows:

Symptomatically he suffers from myofascial headaches which seem to be generated from the trapezial and posterior neck musculature which should become sensitized much as we see in fibrositis.  

The Board notes that service connection has been established for fibromyalgia.  In that regard, the Board notes that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In addition, while no complaints of scotomata, nausea, or vomiting were noted on VA examination in February 2005, the examiner referenced a history of migraines and noted the Veteran complained of chronic headaches.  The Board notes that a nexus opinion was neither requested nor provided.  Regardless, in this case, there is evidence of in-service headache, current complaints of chronic headaches and some indication that headache/migraine may be associated with service or service-connected disability.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran should be afforded a VA examination to obtain a medical opinion, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether the Veteran's headaches/migraines are etiologically related to in-service disease or injury or service-connected disability, or otherwise related to service.  

The Board notes that the Veteran was afforded a VA examination for fibromyalgia in February 2005, and for fibromyalgia and urticaria in May 2007, and while remand is not required due to the mere passage of time when an otherwise adequate examination has been accomplished, the Veteran asserts that his service-connected fibromyalgia and urticaria are worse.  Thus, in this case, the Veteran should be afforded a VA examination to determine the current degree of impairment due to service-connected fibromyalgia and urticaria.  

The Board notes that the Veteran's fibromyalgia is rated as 20 percent disabling under Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a; Diagnostic Code 5025 (2010).  

In addition, the Veteran's service-connected chronic urticaria is rated as 0 percent disability under Diagnostic Code 7825.  Under Diagnostic Code 7825, a 10 percent rating is warranted where there is evidence of recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2010).

Finally, as reflected in correspondence received from the Veteran's representative in January 2011, the Veteran, in a May 2010 statement, disagrees with the initial 0 percent evaluation assigned for allergic rhinitis in the November 2009 rating decision.  The AOJ has not issued a statement of the case which addresses the Veteran's notice of disagreement as to an initial evaluation in excess of 0 percent for allergic rhinitis.  The Court has directed that where a veteran has submitted a timely notice of disagreement with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) to determine the nature and etiology of any migraines/headaches and attention/learning disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  

The examiner(s) should respond to the following: (i) If the Veteran has an attention/learning disorder, is this congenital in nature?  (ii) If the Veteran has a congenital learning disorder, was it was subject to a superimposed disease or injury during service?  If so, describe any current disability in that regard.  

The AOJ should request that the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that migraines/headache disorder and attention/learning disorder had an onset during service or is otherwise related to service, and if aggravated by service-connected disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

In addition, the examiner(s) should provide an opinion in regard to the degree of impairment due to service-connected fibromyalgia and service-connected urticaria, to include as to any impact on employability.  

2.  The RO/AOJ should print for the record evidence submitted by the Veteran on a CD in June 2010.  If unable to do so, the Veteran should be requested to submit hard copies of the evidence on the disc.  

3.  Issue a statement of the case in regard to the initial 0 percent evaluation assigned for allergic rhinitis.  

4.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


